
	
		II
		Calendar No. 50
		111th CONGRESS
		1st Session
		H. R. 1664
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 2, 2009
			Received
		
		
			April 22, 2009
			Read the first time
		
		
			April 23, 2009
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the executive compensation
		  provisions of the Emergency Economic Stabilization Act of 2008 to prohibit
		  unreasonable and excessive compensation and compensation not based on
		  performance standards.
	
	
		1.Prohibition on certain
			 compensation
			(a)Prohibition on
			 certain compensation not based on performance standardsSection 111 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5221) is amended by
			 redesignating subsections (e) through (h) as subsections (f) through (i), and
			 inserting after subsection (d) the following:
				
					(e)Prohibition on
				certain compensation not based on performance standards
						(1)ProhibitionNo financial institution that has received
				or receives a direct capital investment under the Troubled Assets Relief
				Program under this title, or with respect to the Federal National Mortgage
				Association, the Federal Home Loan Mortgage Corporation, or a Federal home loan
				bank, under the amendments made by section 1117 of the Housing and Economic
				Recovery Act of 2008, may, while that capital investment remains outstanding,
				make a compensation payment, other than a longevity bonus or a payment in the
				form of restricted stock, to any executive or employee under any existing
				compensation arrangement, or enter into a new compensation payment arrangement,
				if such compensation payment or compensation payment arrangement—
							(A)provides for compensation that is
				unreasonable or excessive, as defined in standards established by the
				Secretary, in consultation with the Chairperson of the Congressional Oversight
				Panel established under section 125, in accordance with paragraph (2);
				or
							(B)includes any bonus or other supplemental
				payment, whether payable before employment, during employment, or after
				termination of employment, that is not directly based on performance-based
				measures set forth in standards established by the Secretary in accordance with
				paragraph (2).
							An
				institution shall not become subject to the requirements of this paragraph as a
				result of doing business with a recipient of a direct capital investment under
				the TARP or under the amendments made by the Housing and Economic Recovery Act
				of 2008.(2)StandardsNot later than 30 days after the date of
				enactment of this subsection, the Secretary, with the approval of the agencies
				that are members of the Federal Financial Institutions Examination Council, and
				in consultation with the Chairperson of the Congressional Oversight Panel
				established under section 125, shall establish the following:
							(A)Unreasonable and
				excessive compensation standardsStandards that define unreasonable or
				excessive for purposes of subparagraph (1)(A).
							(B)Performance-based
				standardsStandards for performance-based measures that a
				financial institution must apply when determining whether it may provide a
				bonus or retention payment under paragraph (1)(B). Such performance measures
				shall include—
								(i)the stability of
				the financial institution and its ability to repay or begin repaying the United
				States for any capital investment received under this title;
								(ii)the performance of the individual executive
				or employee to whom the payment relates;
								(iii)adherence by
				executives and employees to appropriate risk management requirements;
				and
								(iv)other standards
				which provide greater accountability to shareholders and taxpayers.
								(3)Clarification
				relating to severance payFor
				purposes of this subsection, a compensation payment or compensation payment
				arrangement shall not include a severance payment paid by an employer in the
				ordinary course of business to an employee who has been employed by the
				employer for a minimum of 5 years upon dismissal of that employee, unless such
				severance payment is in an amount greater than the annual salary of such
				employee or $250,000.
						(4)Conditional
				exemption
							(A)Repayment
				agreementParagraph (1) shall
				not apply to a financial institution that has entered into a comprehensive
				agreement with the Secretary to repay the United States, in accordance with a
				schedule and terms established by the Secretary, all outstanding amounts of any
				direct capital investment or investments received by such institution under
				this title.
							(B)DefaultIf
				the Secretary determines that an institution that has entered into an agreement
				as provided for in subparagraph (A) has defaulted on such agreement, the
				Secretary shall require that any compensation payments made by such institution
				that would have been subject to paragraph (1) if the institution had not
				entered into such an agreement be surrendered to the Treasury.
							(5)Reporting
				requirement
							(A)In
				generalAny financial institution that is subject to the
				requirements of paragraph (1) shall, not later than 90 days after the date of
				enactment of this subsection and annually on March 31 each year thereafter,
				transmit to the Secretary, who shall make a report which states how many
				persons (officers, directors, and employees) received or will receive total
				compensation in that fiscal year in each of the following amounts:
								(i)over
				$500,000;
								(ii)over
				$1,000,000;
								(iii)over
				$2,000,000;
								(iv)over $3,000,000;
				and
								(v)over
				$5,000,000.
								The
				report shall distinguish amounts the institution considers to be a bonus and
				the reason for such distinction. The name or identity of persons receiving
				compensation in such amounts shall not be required in such reports. The
				Secretary shall make such reports available on the Internet. Any financial
				institution subject to this paragraph shall issue a retrospective annual report
				for 2008 and both a prospective and retrospective annual report for each
				subsequent calendar year until such institution ceases to be subject to this
				paragraph.(B)Total
				compensation definedFor
				purposes of this paragraph, the term total compensation includes
				all cash payments (including without limitation salary, bonus, retention
				payments), all transfers of property, stock options, sales of stock, and all
				contributions by the company (or its affiliates) for that person’s benefit or
				for the benefit of that person’s immediate family members.
							(6)Community
				financial institution exemption
							(A)In
				generalThe Secretary may
				exempt community financial institutions from any of the requirements of this
				subsection, when the Secretary finds that such an exemption is consistent with
				the purposes of this subsection.
							(B)Community
				financial institution definedFor the purposes of this paragraph, the
				term community financial institution means a financial
				institution that receives or received a direct capital investment under the
				Troubled Asset Relief Program under this title of not more than
				$250,000,000.
							(7)Compensation
				considerations under the standardsIn establishing standards under this
				subsection, the Secretary shall consider as compensation any transfer of
				property, payment of money, or provision of services by the financial
				institution that causes any increase in wealth on the part of an executive or
				employee.
						.
			(b)Revision to rule
			 of constructionSection 111(b)(3)(D)(iii) of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5221(b)(3)(D)(iii)) is
			 amended by inserting before the period the following: , except that an
			 entity subject to subsection (e) may not, while a capital investment described
			 in that subsection remains outstanding, pay a bonus or other supplemental
			 payment that is otherwise prohibited by clause (i) without regard to when the
			 arrangement to pay such a bonus was entered into.
			2.Executive Compensation
			 CommissionSection 111 of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5221), as amended by
			 section 1, is further amended by adding at the end the following new
			 subsection:
			
				(j)Executive
				Compensation Commission
					(1)EstablishmentThere is hereby established a commission to
				be known as the Commission on Executive Compensation
				(hereinafter in this subsection referred to as the
				Commission).
					(2)Duties
						(A)Study
				requiredThe Commission shall
				conduct a study of the executive compensation system for recipients of a direct
				capital investment under the TARP. In conducting such study, the Commission
				shall examine—
							(i)how closely
				executive pay is currently linked to company performance;
							(ii)how closely
				executive pay has been linked to company performance in the past;
							(iii)how executive
				pay can be more closely linked to company performance in the future;
							(iv)the factors
				influencing executive pay; and
							(v)how current
				executive pay incentives affect executive behavior.
							(B)Consideration of
				proposalsThe Commission
				shall consider, in addition to any recommendations made by members of the
				Commission or outside advisers, the effects of implementing increased
				shareholder voice in executive compensation.
						(3)Report
						(A)In
				generalNot later than 90
				days after the date on which all members of the Commission have been appointed,
				the Commission shall deliver a report to the President and to the Congress
				containing—
							(i)recommendations
				for legislative action;
							(ii)recommendations
				for executive action, including actions taken by the Department of the Treasury
				or any other agency for which the Commission has recommendations; and
							(iii)recommendations
				for voluntary actions to be taken by recipients of a direct capital investment
				under the TARP.
							(B)Minority
				viewsThe report required
				under subparagraph (A) shall be accompanied by any separate recommendations
				that members of the Commission wish to make, but that were not agreed upon by
				the Commission for purposes of the report required under subparagraph (A). Such
				separate recommendations must take the form of a proposal for aligning
				executive pay with the long-term health of the company.
						(4)Composition
						(A)The Commission
				shall be composed of 9 members, appointed as follows:
							(i)1
				member appointed by the Council of Economic Advisers.
							(ii)1 member appointed by the Speaker of the
				House of Representatives.
							(iii)1 member appointed by the Senate Majority
				Leader.
							(iv)1 member appointed by the House Minority
				Leader.
							(v)1 member appointed by the Senate Minority
				Leader.
							(vi)1 member appointed by the Chairman of the
				Financial Services Committee of the House of Representatives.
							(vii)1 member appointed by the Ranking Member of
				the Financial Services Committee of the House of Representatives.
							(viii)1 member appointed by the Chairman of the
				Banking, Housing, and Urban Affairs Committee of the Senate.
							(ix)1 member appointed by the Ranking Member of
				the Banking, Housing, and Urban Affairs Committee of the Senate.
							(B)Each appointing
				entity shall name its member within 21 days of the date of the enactment of
				this subsection.
						(C)Any vacancy in the
				Commission shall be filled in the same manner as the original
				appointment.
						(5)Activities
						(A)The Chairman of the Financial Services
				Committee of the House of Representatives shall select one member to serve as
				the Chairman of the Commission, and such Chairman will call to order the first
				meeting of the Commission within 10 business days after the date on which all
				members of the Commission have been appointed.
						(B)The Commission
				shall meet at least once every 30 days and may meet more frequently at the
				discretion of the Chairman.
						(C)The Commission
				shall solicit and consider policy proposals from Members of Congress, the
				financial sector, academia and other fields as the Commission deems
				necessary.
						(D)The Commission
				shall hold at least two public hearings, and may hold more at the discretion of
				the Chairman.
						(6)Actions by the
				commissionA decision of a majority of commissioners present at a
				meeting of the Commission shall constitute the decision of the Commission where
				the Commission is given discretion to act, including but not limited to,
				recommendations to be made in the report described in paragraph 3.
					(7)StaffThe
				Chair may hire at his or her discretion up to seven professional staff
				members.
					(8)TerminationThe
				Commission shall terminate 30 days after the date on which the Commission
				submits its report to the President and the Congress under paragraph 3.
					(9)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				subsection.
					.
		
	
		
			Passed the House of
			 Representatives April 1, 2009.
			Lorraine C. Miller,
			Clerk
		
	
	
		April 23, 2009
		Read the second time and placed on the
		  calendar
	
